[Cite as State v. Price, 2013-Ohio-5329.]

                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT



State of Ohio,                                     :

                 Plaintiff-Appellee,               :
                                                                No. 13AP-344
v.                                                 :        (C.P.C. No. 10CR-09-5332)

David E. Price,                                    :       (REGULAR CALENDAR)

                 Defendant-Appellant.              :



                                            D E C I S I O N

                                     Rendered on December 5, 2013


                 Ron O'Brien, Prosecuting Attorney, and Seth L. Gilbert, for
                 appellee.

                 David E. Price, pro se.

                   APPEAL from the Franklin County Court of Common Pleas

SADLER, J.
        {¶ 1} Defendant-appellant, David E. Price, appeals from the April 3, 2013
judgment of the Franklin County Court of Common Pleas, which denied appellant's
January 31, 2013 motion for jail-time credit. For the following reasons, we reverse the
judgment of the trial court and remand for further proceedings.
I. BACKGROUND
        {¶ 2} Appellant was convicted of possession of heroin, a second-degree felony, in
violation of R.C. 2925.11. The trial court sentenced appellant to three years in prison and
awarded 187 days of jail-time credit. Appellant did not pursue a direct appeal.
        {¶ 3} On February 13, 2012, appellant filed a motion for jail-time credit claiming
he was not credited for 11 days of jail time for the period of time he was incarcerated at the
No. 13AP-344                                                                              2


Franklin County Jail from August 8, 2009, the day he was arrested, to August 19, 2009,
when the municipal court complaint was dismissed for future indictment, and appellant
was released from jail. In response, appellee argued appellant's motion is barred by the
doctrine of res judicata because appellant did not raise this issue at sentencing or on
direct appeal. Appellant responded, arguing his claim is not barred by the doctrine of res
judicata because he requested the correction of a mathematical error in the calculation of
his jail-time credit. In denying appellant's claim, the trial court held "any claimed errors
in jail-time credit computation can and should be raised at the time of sentencing or on
direct appeal." (Mar. 23, 2012 Decision and Entry Denying Defendant's Motion for Jail-
Time Credit, Filed Feb. 13, 2012.) Appellant did not appeal from that decision.
       {¶ 4} On January 31, 2013, appellant filed a second motion for jail-time credit
requesting the same 11 days of credit. In response, appellee filed a memorandum contra
arguing the trial court should dismiss appellant's claim consistent with its prior decision.
In denying appellant's claim, the trial court held "[d]efendant's claim is barred as any
claimed errors in jail-time credit computation can and should be raised at the time of
sentencing or on direct appeal," and the trial court no longer has "procedural authority" to
modify appellant's sentence. (Apr. 3, 2013 Decision and Entry Denying Defendant's
Motion for Jail-Time Credit, Filed Jan. 31, 2013.) This appeal followed.
II. ASSIGNMENT OF ERROR
       {¶ 5} Appellant brings the following assignment of error for our review:
              The Court [erred] in miscalculating the jail time credit days
              already served by the Appellant-Defendant, violating the
              Equal Protection Clause of the Fourteenth Amendment to the
              United States Constitution and Ohio Revised Code §2967.191.

III. DISCUSSION
       {¶ 6} In appellant's sole assignment of error, he alleges the trial court
miscalculated the jail-time credit owed to him. A review of the record reveals neither
party at the trial level addressed the application of R.C. 2929.19(B)(2)(g)(iii), effective
September 10, 2012, and its applicability to appellant's motion. Accordingly, before we
reach the merits of appellant's assignment of error, we must determine whether the trial
No. 13AP-344                                                                                  3


court was required to consider R.C. 2929.19(B)(2)(g)(iii) to appellant's motion for jail-
time credit.
       {¶ 7} R.C. 2929.19, via the enactment of H.B. No. 487 and S.B. No. 337 by the
129th General Assembly, was amended to include section (B)(2)(g)(iii), which states:
                The sentencing court retains continuing jurisdiction to correct
                any error not previously raised at sentencing in making a
                determination under division (B)(2)(g)(i) of this section. The
                offender may, at any time after sentencing, file a motion in the
                sentencing court to correct any error made in making a
                determination under division (B)(2)(g)(i) of this section, and
                the court may in its discretion grant or deny that motion. If
                the court changes the number of days in its determination or
                redetermination, the court shall cause the entry granting that
                change to be delivered to the department of rehabilitation and
                correction without delay. Sections 2931.15 and 2953.21 of the
                Revised Code do not apply to a motion made under this
                section.

       {¶ 8} Recently, this court remanded a motion for jail-time credit to the trial court
to be considered under R.C. 2929.19(B)(2)(g)(iii) where the motion was filed after
September 10, 2012. State v. Lovings, 10th Dist No. 13AP-303 (Dec. 5, 2013). As in
Lovings, here, appellant filed the motion for jail-time credit at issue after the
September 10, 2012 effective date of R.C. 2929.19(B)(2)(g)(iii). Accordingly, we find the
trial court was required to consider R.C. 2929.19(B)(2)(g)(iii) when ruling on appellant's
motion.
       {¶ 9} A review of the trial court's entry denying appellant's January 31, 2013
motion    for    jail-time   credit   lacks   consideration   of,   and   reference   to,   R.C.
2929.19(B)(2)(g)(iii). Although appellee argues R.C. 2929.19(B)(2)(g)(iii) is inapplicable
for several reasons, we decline to address the statute and its application here in the first
instance and, instead, remand the issue for the trial court to interpret R.C.
2929.19(B)(2)(g)(iii) and determine its applicability to appellant's motion. Lovings at
¶ 12; State v. Wilson, 10th Dist. No. 13AP-205, 2013-Ohio-4799, ¶ 12, citing Young v.
Univ. of Akron, 10th Dist. No. 06AP-1022, 2007-Ohio-4663, ¶ 22.
No. 13AP-344                                                                               4


          {¶ 10} Based on the foregoing, we remand this matter for the trial court's
consideration of R.C. 2929.19(B)(2)(g)(iii) in determining appellant's motion for jail-time
credit.
IV. CONCLUSION
          {¶ 11} Accordingly, appellant's sole assignment of error is sustained, the judgment
of the Franklin County Court of Common Pleas is reversed, and this matter is remanded
to that court for further proceedings in accordance with the above instructions.
                                                                     Judgment reversed;
                                                         cause remanded with instructions.

                             KLATT, P.J., and BROWN, J., concur.
                          _____________________________